Title: To George Washington from Brigadier General William Maxwell, 12 May 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 12th May 1779

I have the pleasure to inform Your Excellency that the first Regt set off Yesterday in high spirits about 8 o’clock, they would have gone the day before but the Paymaster had not finished paying them till evening. Agreeable to lots drawn on the receipt of Your order for one Regt to March, it falls to the 3d to march next, shall the Artillery go with them, and what is to become of Furmans little Corps. There is no Militia arived yet, the refugees and others are pleasing themselves much, with the prospects of the plunder they expect to obtain shortly in those parts. I will give You what intiligence I got this morning Just as I received it. Viz. General Jones is going to England, General Leslee is to command New York. General Sir Wm Erskine is come from the E. end of Long Island to the part Opposite to N. York, with two thousand Troops. General Mathews commands the Expedition that is gone out, with what was generaly called 4,000 Troops, but they are supposed to be considerably less. All accounts agree, they are gone along the Suthern shore they say they have accounts from them that some of them was in Cheasapeake Bay already; their design is to land and plunder at every place they can, between the last mentioned place and Charles Town; and take or destroy all our Vessels on that coast.
There is no Fleet arived from England yet with Troops, but they are still expected; though not so strongly as they were some time ago, for they say that should they not come, there will be no Campaign opened this Summer but they will go on with their scouting and plundering from place to place I inclose You a late New york Paper and sends by the Express Your Boots.
I have heard that 22 of the Robers, and house breakers, has been taken lately near the Clove and that Buskirks people have murthered several of the Inhabitants and burned a number of Houses and Barns at a place called the Closter in Bergan: and carryed off every thing they could. I am Sir Your Most Obedt Humble Servant
Wm Maxwell
